Per Curiam.
Appellant challenges the trial court's order dismissing his action against Appellees *72in which he alleged that he was wrongfully disciplined at his correctional institution. The court dismissed the action with prejudice for a number of reasons, including the failure to state a cause of action for damages in tort, the untimeliness of the filing, res judicata and collateral estoppel, and immunity of the individual defendants. We affirm.
We additionally conclude that this appeal is frivolous. Accordingly, the Clerk of this Court is directed to provide a certified copy of this opinion to the Department of Corrections for referral to the appropriate institution for disciplinary procedures. See § 944.279, Fla. Stat. (providing that a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections).
AFFIRMED .
Ray, Kelsey, and Winsor, JJ., concur.